United States Court of Appeals

                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2430
                                    ___________

Mel M. Marin,                        *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Missouri.
LDDS of Missouri, Inc., doing        *
business as LDDS of Alabama, Inc.;   *
WorldCom, Inc.,                      *
                                     * [UNPUBLISHED]
             Appellees.              *
                                ___________

                          Submitted: January 5, 1998
                              Filed: January 12, 1998
                                  ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

      Mel M. Marin appeals from the district court&s1dismissal of his diversity action.
In August 1996, Marin filed suit against LDDS of Missouri, Inc. d/b/a LDDS of
Alabama, Inc., and WorldCom, Inc. (collectively WorldCom), claiming breach of
contract, fraud, and invasion of privacy. The district court, on WorldCom&s Federal



      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
Rule of Civil Procedure 12(b)(1) motion, dismissed Marin&s complaint without
prejudice for failure to establish subject matter jurisdiction.

        Upon de novo review, see Keene Corp. v. Cass, 908 F.2d 293, 296 (8th Cir.
1990), we agree with the district court that Marin failed to establish subject matter
jurisdiction, see Bilal v. Kaplan, 904 F.2d 14, 15 (8th Cir. 1990) (per curiam) (federal
question jurisdiction must appear clearly and distinctly; “mere suggestion of a federal
question is not sufficient to establish the jurisdiction of federal courts”); Sanders v.
Clemco Indus., 823 F.2d 214, 216 (8th Cir. 1987) (complaint must state with specificity
corporate party&s state of incorporation and principal place of business; where plaintiff
fails to state place of incorporation or principal place of business of corporate party,
pleadings are inadequate to establish diversity). We have also considered and reject
Marin&s remaining arguments on appeal as without merit.

      Accordingly, the judgment of the district court is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-